Sharing: this will be the theme of my statement
from this rostrum, because at the end of this millennium,
when globalization rhymes with poverty, insecurity, social
ills and natural disasters, the culture of sharing should,
more than ever, guide our actions.
I want to share, first of all, Mr. President, our
satisfaction at seeing you conduct the proceedings of this
fifty-fourth session. Along with everyone else, and on
behalf of the delegation of Madagascar, I would like to
share my profound conviction that your reputation on the
international scene is an asset that will guide our
discussions towards encouraging results. A talented
diplomat and a worthy representative of a people that has
become a symbol of heroism and patriotism, you enjoy
our confidence, our support and our admiration.
We would also like to pay tribute to your
predecessor, Minister Didier Opertti of Uruguay, for
having held and passed on the torch that he carried with
all the competence and determination one would expect
of him.
Furthermore, to the Secretary-General we offer
thanks and recognition for his devotion and wise
dynamism. He has known how to be the spokesman for
aspirations of harmony, justice and progress. Under his
enlightened guidance and leadership, our Organization is
today well prepared to order the twenty-first century.
I wish to join my voice to those of previous speakers
in greeting and welcoming the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga, which
have just enlarged our United Nations community. Let
them share with us the noble ideals that brought us
together and keep us together: the equality of peoples
under the law, respect for the sovereignty of every State,
democracy and peace.
Sharing with everyone, our pride in belonging to the
great family of the United Nations, our forum for
meeting, discussion, decision-making and solidarity;
sharing the values that provide the foundations for our
international community; and sharing in the vital
programmes of cooperation carried out synergistically
among all the different actors and constituents of our
structure and system — these, specifically, are the sources
of our satisfaction.
Today, less than 100 days from the new century and
the new millennium, we are keenly aware of the
timeliness of our discussions. Our fifty-fourth session is
of particular significance in that it offers all of us the
opportunity not only to undertake a retrospective
examination of the major events of the century, but also
to seek ways and means to inject renewed dynamism into
future international relations.
The commitments we made at the fifty-third session
of the General Assembly must be implemented as rapidly
as possible. We can achieve this through concerted efforts
and our shared determination to succeed. However, to do
this, we must proceed urgently to apply the necessary
measures for the restructuring of our Organization.
5


We reiterate our support for the position of the
Organization of African Unity regarding the need to expand
the Security Council. The restructuring of that organ must
be based on the principles of democracy, transparency and
equitable geographic distribution. On the question of the
veto, in our view there is no room for equivocation: either
it must be extended to all permanent members or it must be
abolished.
Our presence and our interactive participation in the
concert of nations prompts us to share our thinking on
certain subjects that constitute challenges of the highest
priority at the end of the century, particularly the questions
of armed conflict, the maintenance of peace, disarmament,
international terrorism, democracy and human rights, and
human and socio-economic development.
While accelerating the integration of our global
society, the end of the era of ideological confrontation has
been conducive to the proliferation of conflicts of a
political, socio-economic, ethnic, cultural or religious
nature.
Is there any need to stress that in all these conflict
situations the most vulnerable sectors of society —
especially children, women and the elderly — are the first
victims. Madagascar therefore shares the general
satisfaction with the adoption by the Security Council of
resolutions 1261 (1999) and 1265 (1999), on the protection
of civilians in armed conflict.
There are some signs of satisfaction and hope: the
signing last 4 September of the Sharm el-Sheikh
Memorandum; the signing in Lomé on 7 July 1999 of a
Peace Agreement for the conflict in Sierra Leone; and the
10 July 1999 signing of the Ceasefire Agreement between
the principal parties to the conflict in the Democratic
Republic of the Congo. Nonetheless, we note that,
unfortunately, many hotbeds of tension remain or are being
created throughout the world. The tragic situations in
Angola, Somalia, Afghanistan and Kosovo are clear
examples of this.
As regards East Timor, Madagascar pays tribute to the
courageous efforts of the United Nations Mission in East
Timor during the electoral process. We particularly
welcome the recent adoption of Security Council resolution
1264 (1999), on decisive measures to put an end to the
crisis and to ensure strict respect for human rights.
As regards Western Sahara, Madagascar endorses the
initiative of the United Nations to organize a free, honest
and impartial referendum, as well as the extension of the
mandate of the United Nations Mission for the
Referendum in Western Sahara until 14 December 1999.
We in Madagascar have lived in peace, but we have
always been aware of the need to preserve the Indian
Ocean as a zone of peace, and thus we are concerned
about the situation in the Comoros, our close neighbour.
We therefore welcome the opportunity to have hosted, in
April this year at Antananarivo, the Comorian inter-island
conference, under the aegis of the Organization of African
Unity (OAU). We urge the international community to
maintain the efforts to implement the Antananarivo accord
so as to bring about a democratic and unified Comorian
state.
Last year marked the fiftieth anniversary of United
Nations peacekeeping operations. We salute the initiatives
for cooperation between the United Nations and the OAU
and between the European Union, the OAU and
subregional organizations such as the Southern African
Development Community and the Economic Community
of West African States. Nevertheless, in our view these
actions should be in keeping with the principles of the
Charter of the United Nations, such as respect for the
sovereignty of States, respect for territorial integrity and
non-intervention in internal affairs.
While we recognize the usefulness of peacekeeping
operations, Madagascar considers that disarmament is
inseparable from any effort to consolidate peace. Indeed,
the increasing deadliness of conflicts is connected with
the excessive accumulation of light weapons, of which
there are now an estimated 500 million. In our view the
problem must be resolved upstream, because practically
all the hotbeds of tension are maintained by the
production and sale of such weapons and illicit trafficking
in them. As a party to the international conventions on the
non-proliferation of weapons and illicit trafficking in
them, Madagascar supports the idea of an international
conference on the illicit arms trade, in all its aspects.
As we turn the page on a millennium tarnished by
wars and conflicts, general disarmament must be a
common and shared objective. In this regard, on 25
August of this year Madagascar associated itself with the
ratification of the Ottawa Convention on anti-personnel
landmines. Convinced that there can be no security in a
world teeming with nuclear, chemical and biological
weapons, Madagascar welcomes the holding next year of
the Review Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons.
6


Another concern of our times is the struggle against
international terrorism, a struggle in which we should be
steadfastly united. This is why we wish to we wish to
support the development of a draft international convention
to block the financing of terrorism. Our active participation
at the last OAU summit, held in Algiers, in the adoption of
a convention for preventing and fighting terrorism,
demonstrates our determination to eradicate this scourge.
Furthermore, this very day we have signed the International
Convention for the Suppression of Terrorist Bombings.
At a time when all the inhabitants of the planet share
the desire to live free from the horrors of violence,
discrimination and exclusion, respect for democratic
principles is no longer just a precept; it has become an
absolute necessity. We therefore exhort the international
community to condemn firmly any taking of power by non-
democratic means. As the principal guarantor of universal
values, the United Nations is called upon to take the lead
in this area.
At the threshold of the twenty-first century, working
together to promote human development and human rights
is an obligation. This year, 1999 — the International Year
of Older Persons — is crucial for the implementation of the
International Plan of Action on Ageing, adopted at Vienna
in 1982. Madagascar therefore welcomes the initiative to
convene in 2002 a special session of the General Assembly
devoted to the updating of this Plan of Action.
The right to development is inseparable from the
effective exercise of human rights. It must enjoy
international support and solidarity so that development is
extended to all human beings, not just to a privileged
minority. For its part, Madagascar has spared no effort to
strengthen its institutional capacities. A National Human
Rights Commission and an observer office for human rights
have been established. We have also signed agreements
with the Office of the High Commissioner for Human
Rights to assist in promoting human rights.
Aware of the revival of transnational traffic in women
and children as well as of modern forms of slavery,
Madagascar adopted on 25 January 1999 a law designed to
combat paedophilia. Furthermore, we welcome the
conventions produced under the aegis of the International
Labour Organization on the employment of children and
young people. Personally, I am happy to have signed the
letter addressed to the Secretary-General, Mr. Kofi Annan,
from all the female Ministers for Foreign Affairs, a letter
that reiterates our unwavering support for the fight against
trafficking in human beings, particularly women and
children.
From one year to the next we are beset by the same
concerns. We do not wish to call it routine, but our
agenda nevertheless reveals that we must experience the
same concerns time and again. The century is drawing to
an end without the resolution of two major problems:
poverty and the increase in social inequality. One billion
people live in extreme poverty, while another billion are
enjoying a life of increasing luxury. Furthermore, a recent
study has shown that at the beginning of the next century
we can expect the ratio of income differential between the
rich and the poor countries to be on the order of 150 to
one.
Our claims are therefore as legitimate as ever, while
our efforts at development remain hampered by the
continuing and ever-growing deterioration of the terms of
trade, by our strict dependence on external capital, and by
the disproportionate concentration of direct foreign
investment in economic sectors to which access is
restricted.
Without wishing to belittle the advantages of the
inescapable phenomenon of globalization, our fears
remain profound in the face of the emergence of a
unipolar order, which in certain cases promotes
marginalization, precariousness and insecurity; reduces
our Governments’ room to manoeuvre or capacity to act;
and sometimes even affects our countries’ exercise of
their own sovereignty.
We therefore say “no” to selective globalization
when it comes to liberalization, inasmuch as we are being
called on to liberalize our trade, investments and financial
flows at an accelerated pace, while this impulse to
liberalize has not been nearly so strong in the case of
products of interest to our countries or in the promotion
of access to know-how and technologies.
The lack of consistency within the new world system
also applies to the links between our economic adjustment
programmes and the various social and environmental
objectives: the struggle against poverty, the establishment
of basic social infrastructures, the security safety net and
the protection and development of our environmental
resources.
While in no way calling into question the
commitments undertaken to its development partners,
Madagascar expresses its solidarity with all the
7


developing countries in calling for improved integration
within the world economic system, allowing the promotion
of regular and socially harmonious growth with a human
and ecological face.
The challenges are numerous and varied. The
elimination of poverty remains our priority. We continue to
believe that this problem will be resolved only if the pace
of economic growth is accelerated and maintained. The
international anti-poverty strategy must include concrete
measures to strengthen national efforts in such areas as job
creation, improved functioning of markets and social and
political institutions, and the active participation of
vulnerable groups in development.
The problem of external debt is a political question of
the highest importance in international economic relations
and remains a genuine obstacle to the growth of most
developing countries. Arrangements and accords to date
have provided only limited solutions because of conditions
of eligibility, new conditionalities, selectivity in loan-
making, the excessive length of negotiations and constraints
connected to mandatory circulation.
We welcome the debt-reduction plan approved recently
at the G-8 Summit in Cologne, but the slow pace at which
the reduction would seem to yield benefits tends to erode
our hopes. This plan should be interpreted flexibly by the
international financial institutions so that it may benefit all
debtors without exception. The African debt warrants
particular attention because of these countries’ very limited
capacity for repayment. Indicators show that the African
can never be repaid. We therefore call simply for its total
cancellation.
We are deeply concerned by the reduction of official
development assistance, which today represents less than
one third of the international target agreed more than 20
years ago. It is urgent that this trend be reversed. Given the
importance of this question, Madagascar is following with
particular interest the preparatory work for the international
meeting on all aspects of development financing. The
discussion on reforming the international financial
architecture is of the greatest interest to us, the objective
being to free additional and foreseeable resources for
development and to strengthen the systems that control,
monitor and regulate financial flows.
With regard to international trade, we support the
message of the Group of 77 addressed to the forthcoming
meeting of the World Trade Organization in Seattle, as well
as the Marrakesh Declaration with regard to the preparation
of the tenth session of the United Nations Conference on
Trade and Development (UNCTAD X), scheduled for
Bangkok early next year.
The question of commodities remains a subject of
major concern to our countries. We therefore support the
efforts of the relevant international institutions, UNCTAD
in particular, to find more effective machinery that would
allow us to increase our export earnings.
Recognized as a global nature sanctuary because of
the wealth of its biodiversity, Madagascar remains deeply
concerned by environmental problems. We follow with
interest all United Nations activities for sustainable
development and renew our appeal for increased support
from our partners in the implementation of our national
environmental programme, currently in phase 2.
To meet these challenges, we have two options.
First, we are convinced that the reform targets we are
contemplating can be achieved only within the framework
of revitalized international economic cooperation. This
would require a resumption of the North-South dialogue.
In this context, major international economic meetings
should be guided by a spirit of solidarity and a sense of
share responsibility between the various development
partners. We must therefore advocate a global and
integrated approach to replace sectoral schemes, which
are necessarily inadequate.
The second option, which we feel to be a
prerequisite, requires the strengthening of South-South
cooperation. In advance even of the process of integration
within the inevitable system of globalization, it is
natural — even imperative — for the southern countries
to organize themselves. Our progress in this area, being
dispersed and isolated, has proved slow. Of course, we
recognize that priorities, methods and schedules differ.
We must concede, however, that the implementation stage
of such cooperation now calls for the much greater unity
and genuine political involvement of member countries.
In this manner, we envisage a reorganization of the
South at all levels — subregional, regional, continental
and global — grouping together all developing countries.
Madagascar is firmly committed to this approach. That is
why, at the subregional and regional levels, we are
participating within the Indian Ocean Commission in the
implementation of a regional sustainable development
policy, to be endorsed by the forthcoming summit of
heads of State and Government on 3 December. As a full
member of the Common Market for Eastern and Southern
8


Africa, Madagascar was among the first to decide to apply,
on a reciprocal basis, a tariff reduction of 80 per cent for
the products of member States. This tariff preference is a
prelude to a free-trade zone.
At the continental level, we welcome the appeal
launched at the recent fourth Extraordinary Summit of the
Organization of African Unity at Sirte for greater economic
integration in Africa. Indeed, participants in this conference
clearly affirmed that greater unity is one way to resist the
threat of globalization looming over the continent. Together
with all African countries, Madagascar urges the
international community to lend its material and financial
support and to share with our continent its own experiences
in its achievement of unity.
According to United Nations resolutions, Africa in the
1990s has been a priority for action against poverty and
insecurity. In this regard, I welcome the financial
commitment of $150 million, announced three days ago on
28 September by Mr. James Wolfensohn, President of the
West Bank, to its Partnership for African Capacity.
The contribution of every Member State to forging a
new Africa is an obligation. With this in mind, over the
past three years Madagascar has built a structure that will
promote democracy, human rights and multifaceted
cooperation. An entire field of activity has opened up today,
making our big island a major actor in regional, continental
and international life.
The principle of sharing has been implicit in the
activities of our Organization since its Charter was written.
Whatever reforms it has undergone and will undergo, we
agree that it is important to preserve among us this noble
principle, a rallying cry for our actions. There is also
sharing to be done to reduce economic discrepancies which
have been growing over the last two decades; sharing to
remedy the asymmetry of trade, if not actually to redefine
such trade, and to ensure that such progress is immanent;
and sharing to put an end to the role of war so as to finally
initiate the role of peace.
We remain convinced that only the United Nations
will be a true instigator of the culture of peace, prosperity
and humanism in this world which must be interdependent.
We share the wish for success in the forthcoming great
meetings in the year 2000; at Bangkok for the tenth session
of the United Nations Conference on Trade and
Development, at Havana for the South Summit, and here in
this very Hall for the Millennium Summit.





